An appeal having been taken to this Court by the above-named petitioner from an order of the Supreme Court, New York County (Rolando T. Acosta, J.), entered on or about February 23, 2007, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto filed September 20, 2011, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur — Mazzarelli, J.P., Sweeny, Moskowitz and Renwick, JJ.